Title: [Diary entry: 10 October 1789]
From: Washington, George
To: 

Saturday 10th. Pursuant to an engagement formed on Thursday last—I set off about 9 Oclock in my Barge to Visit Mr. Prince’s fruit Gardens & shrubberies at Flushing on Long Island. The Vice President—Governor of the State, Mr. Izard, Colo. Smith and Majr. Jackson accompanied me. These Gardens except in the number of young fruit Trees did not answer my expectations—The shrubs were trifling and the flowers not numerous. The Inhabitants of this place shewed us what respect they could, by making the best use of one Cannon to salute. On our return, we stopped at the Seats of General, and Mr. Gouvernr. Morris and viewed a Barn of which I have heard the latter speak much belonging to his farm—but it was not of a Construction to strike my fancy—nor did the conveniencies of it at all answer the cost. From hence we proceeded to Harlaem where we were met by

Mrs. Washington, Mrs. Adams and Mrs. Smith—Dined at the Tavern kept by a Captn. Mariner and came home in the evening.